DETAILED ACTION
This action is responsive to the following communications: Applicants’ Response filed on January 10, 2022. All references to this application refer to the U.S. Patent Application Publication No. 2021/0182018 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this case. Claims 1, 11, 12, and 18 were amended. Claim 17 is amended herein via Examiner’s Amendment. Claims 1, 12, and 18 are the independent claims. Claims 1-20 are allowed.

EXAMINER’S AMENDMENT



An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Please amend claim 17 as indicated below. 
	This claim was objected to in the Non-Final Office Action, and Applicants’ Response shows an intent to amend the claim to overcome the objection.1 The Examiner’s Amendment is therefore made to overcome the outstanding objection in accordance with Applicants’ clearly stated intent. 

17. (Examiner’s Amendment) The method of claim 12, further comprising: when the natural language content does not correspond to the particular GUI element of the at least one GUI element: causing the automated assistant to not operate according to the GUI control mode, and refraining from generating the input data.

Specification
The objection to the disclosure is withdrawn in view of the amendment to the Specification.

Claim Objections
The objections to claims 11 and 17 are withdrawn in view of the Applicants’ amendment as well as the Examiner’s amendment above.

Claim Rejections - 35 USC § 112
The rejections of claims 18-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are withdrawn in view of the amendments.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: Claims 1-20 are allowed.

The Examiner has carefully examined independent claims 1, 12, and 18. The closest prior art references of record are U.S. Patent Application Publication No. 2016/0351190 A1 (hereinafter Piernot), U.S. Patent Application Publication No. 2016/0328205 A1 (hereinafter Agrawal), U.S. Patent No. 8,560,324 B1 (hereinafter Shin), and U.S. Patent No. 10,847,149 B1 (hereinafter Mok).

Claims 1, 12, and 18 are patentable over Piernot, Agrawal, Shin, and Mok, at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by independent claims 1, 12, and 18:

Independent claim 1:
wherein the content description data is omitted from the application GUI but characterizes one or more GUI elements that are: being rendered at the application GUI and capable of being interacted with by the user via one or more input gestures to provide an input to the application; 
determining, based on comparing the content description data and the spoken utterance, whether natural language content of the spoken utterance corresponds to at least one GUI element of the one or more GUI elements characterized by the content description data;

Independent claim 12:
wherein the content description data is omitted from the application GUI but characterizes one or more GUI elements that are: being rendered at the application GUI and capable of being interacted with by the user via one or more input gestures to provide an input to the application; 
determining, based on the content description data and the spoken utterance, whether the natural language content of the spoken utterance corresponds to at least one GUI element of the one or more GUI elements characterized by the content description data; 
in response to determining that the natural language content corresponds to a particular GUI element of the at least one GUI element: causing the automated assistant to operate according to a GUI control mode in which a subsequent spoken utterance provided by the user can omit one or more words that identify the automated assistant but can nonetheless causePage 5 of 18Attorney Docket No. ZS202-20191 Response to 10/08/2021 Non-final Office ActionApp. Ser. No. 16/972,987the automated assistant to initialize performance of an application action via one or more of the GUI elements rendered at the display panel,
Independent claim 18:
determining, by the automated assistant, that the user has provided a subsequent spoken utterance to the automated assistant, wherein the subsequent spoken utterance is provided while the multiple different graphical indicators are being rendered at or near the multiple different GUI elements; 
determining, based on comparing other natural language content of the subsequent spoken utterance to additional content description data that characterizes respective visual features of the multiple different graphical indicators, that the user has identified a particular graphical indicator of the multiple different graphical indicators; 
in response to determining that the user has selected the particular graphical indicator, determining that the user has selected a particular GUI element that is associated with the particular graphical indicator; 
generating, based on the natural language content and selecting the particular GUI element input data in furtherance of initializing one or more actions that are in accordance with the natural language content and that are associated with the particular GUI element.

The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which defines the patentability of the claimed invention.
	Additionally, the Examiner relied upon the persuasive arguments presented on pages 12-17 of the Applicants’ Response.

Any comments considered necessary by the Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Response, page 12 (“The Applicant’s attorney has amended claims 11 and 17 to address the claim objections…” (emphasis added)).